Citation Nr: 1547647	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  10-45 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals, fragment wound to the palm of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) following an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied an evaluation in excess of 10 percent for the Veteran's right hand disability.  

The Board most recently remanded the case in September 2014 for further evidentiary development.  In the remand, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination to evaluate the neurological pathology of his right hand disability.  The examination took place in April 2015, and the AOJ provided a supplemental statement of the case in August 2015, in which it again denied the claim for an increased evaluation.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 
	
The Veteran testified before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing has been associated with the Veteran's claims file.

As an initial matter, the Board notes that the AOJ granted service connection for a peripheral nerve disability of the right hand, rated as 10 percent disabling, and service connection for painful scar of the right hand, rated as 10 percent disabling, in August 2015.  The Board notes that the appeal period for these issues is currently pending.  If the Veteran wishes to pursue an appeal for the initial evaluation of the claims or the effective date of the grant of service connection, he is free to do so by submitting a timely notice of disagreement with the August 2015 rating decision.  However, at this time, the Board declines to take jurisdiction over any aspect of the peripheral nerve disability or painful scar condition claims on appeal, as those issues have currently been developed and adjudicated by the AOJ but have not been properly appealed at this time.

The issues of bilateral hearing loss and tinnitus have been raised by the record in a September 2015 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

FINDING OF FACT

The Veteran's residuals due to fragment wounds in his right palm have been manifested by pain, functional loss, limitation of motion in the ring and little fingers, and favorable ankylosis in the little finger with a gap of at most four centimeters between the fingertips and the proximal transverse crease of the palm.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residuals, fragment wound to the palm of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5223, 5227, 5230 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in February 2010 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatments and examinations.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in March 2010, April 2014, and April 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the examinations obtained in this case are sufficient, as they are predicated on consideration of the medical records in the Veteran's claims file, to include the Veteran's statements, and document that the examiners conducted a full physical examination of the Veteran.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  

In its September 1971 rating decision, the AOJ evaluated the Veteran's right hand disability under the General Rating Formula for Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, 38 C.F.R. § 4.71a, Diagnostic Code 5223.  In the April 2010 decision, the AOJ denied an evaluation in excess of 10 percent for the right hand disability.  The Veteran is right-handed, so his right hand is considered his major extremity.  See 38 C.F.R. § 4.69 (2015).

Under the General Rating Formula, for the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the MCP joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, General Rating Formula.

When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  38 C.F.R. § 4.71a, General Rating Formula.

If both the MCP and PIP joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, the joints will be evaluated as amputation without metacarpal resection, at PIP joint or proximal thereto.  If both the MCP and PIP joints of a digit are ankylosed, the joints will be evaluated as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  If only the MCP or PIP joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, the joint will be evaluated as unfavorable ankylosis.  If only the MCP or PIP joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, the joint will be evaluated as favorable ankylosis.  If there is limitation of motion of two or more digits, each digit will be evaluated separately and the evaluations will be combined.  38 C.F.R. § 4.71a, General Rating Formula. 

Under diagnostic code 5223, a 10 percent rating contemplates favorable ankylosis of the long and ring; long and little; or ring and little fingers of the major hand.  A 20 percent rating is warranted for favorable ankylosis of index and long fingers; index and ring fingers; or index and little fingers; or for the thumb and any finger of the minor hand.  A 30 percent rating contemplates favorable ankylosis of the thumb and any finger.  38 C.F.R. § 4.71a.

The relevant evidence in this case consists of VA examinations in March 2010, April 2014, and April 2015, as well as the Veteran's testimony before the undersigned in February 2012.  See 38 C.F.R. § 3.400(o).

At the March 2010 VA examination, the Veteran did not report flare-ups and stated that he was currently self-employed as a real estate agent.  He denied any time lost from work in the last 12 months due to his right hand disability.  The examiner found objective evidence of pain and limitation on motion of the ring and little fingers of the right hand, as well as decreased strength and pain after repetitive motion.  The examiner found ankylosis in the little finger at the PIP joint with flexion at 100 degrees.  He also noted a gap of two inches or less between the right little finger and proximal transverse crease of the right hand on maximal flexion of the finger, with angulation of the PIP to 20 degrees medially when the fingers closed into a fist.  The ankylosis did not interfere with the motion of the wrist or with the overall hand function.  The examiner stated that the disability affected the Veteran's daily activities due to constant pain and weakness in the right hand, but that it did not significantly affect his employment.

At his February 2012 hearing, the Veteran contended that he was in continuous pain, which he rated at a level 10, where one is the least level of pain and 10 is the highest.  He stated that he could no longer make a fist and that the pain interfered with his daily activities.  He also claimed he experienced tremors in his hand and was in the process of being tested for Parkinson's disease. 

At the April 2014 VA examination, the Veteran reported he experienced flare-ups in his right hand, such as increased pain, tremors, and difficulty with movements, as well as numbness in the ring and little fingers.  There was objective pain and limitation on motion in the ring and little fingers, as well as a gap of one inch (2.5 cm.) or less between the right little finger and the proximal transverse crease of the right hand.  The examiner found ankylosis of the little finger with pain on motion starting at less than one inch.  The examiner noted functional loss in the right hand that did not interfere with the overall function of the hand.  The examiner stated that while the disability resulted in difficulty writing, it did not prevent the Veteran from performing physical and sedentary work.  

At the April 2015 VA examination, the Veteran claimed he experienced flare ups in his right hand, which made it difficult for him to twist doorknobs and carry items, and impaired his grip strength.  There was objective pain and limitation on motion, with a range of motion in the ring and little fingers of flexion at the MCP and PIP joints of 60 degrees.  There was gap of four centimeters between the right little finger and the proximal transverse crease of the right hand.  The examiner found ankylosis of the little finger in extension.

After consideration of the pertinent evidence of record, the Board concludes that an evaluation in excess of 10 percent for the Veteran's residuals, fragment wound to the palm of the right hand is not warranted throughout the entirety of the appeal.  

The Board finds that the Veteran's right hand disability is expressed by ankylosis of the little finger at the PIP joint with a gap of no more than 4 centimeters between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the fullest extent possible.  Under the General Rating Formula, this manifestation is to be evaluated as favorable ankylosis under diagnostic code 5223, which instructs, in part, that favorable ankylosis of the ring and little fingers is to be evaluated as 10 percent disabling.  The evidence of record does not demonstrate that the Veteran experienced ankylosis of the thumb, index, or long fingers.  Further, the evidence does not show that the Veteran exhibited ankylosis of the ring or little fingers with a gap greater than 5.1 centimeters between the fingertip and the proximal transverse crease of the palm, which would have resulted in a rating of unfavorable ankylosis.  In addition, the Board does not find that the Veteran's disability demonstrated ankylosis of both the MCP and PIP joints, in which either was in extension or full flexion, or that there was rotation or angulation of a bone, such that the disability should be evaluated as amputation.  Therefore, the Board finds that an evaluation in excess of 10 percent, rated as favorable ankylosis, is not warranted for the entirety of the appeal period.  38 C.F.R. § 4.71(a), General Rating Formula.

Consideration has been given to an increased evaluation for the Veteran's right hand disability under other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. at 595.  The record reflects that the Veteran suffers from limitation of motion to his ring and little fingers.  Under the General Rating Formula, limitation of motion of two or more digits should be evaluated separately and combined.  

Diagnostic code 5227 provides a noncompensable evaluation for favorable or unfavorable ankylosis of the ring or little finger.  In a note, diagnostic code 5227 instructs to consider whether an evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Here, the Board does not find that evidence of record warrants evaluation as amputation, or that the resulting limitation of motion interferes with other digits or the overall function of the hand.  The Board notes that in February 2012, the Veteran testified that he experienced functional impairment in his hand.  Specifically, the Veteran stated that he could no longer make a fist with his hand, that he had continuous pain with no relief, that he had problems picking up and holding onto objects such a briefcases, and that he had trouble buttoning his shirts.  However, the Board observes that all three VA examinations addressed the Veteran's functional loss in his hand, remarking that he had functional loss such as a weakened grip, and trouble writing, carrying items, and turning doorknobs.  Further, the VA examiners did not find that there was functional impairment of the fingers such that no effective function remained other than that which would be equally well served by an amputation, nor that the disability interfered with the normal function of the hand.  In addition, the VA examiners did not find that the disability resulted in additional limitation of motion to other digits.  Thus, an evaluation in excess of 10 percent under diagnostic code 5227 is not warranted in this case.

Diagnostic code 5230 provides a noncompensable evaluation for any limitation of motion of the ring or little finger.  Thus, a separate and combined evaluation under this code would not provide the Veteran with an evaluation in excess of 10 percent for his right hand disability. 

The Board has also considered whether staged ratings would be warranted.  However, the evidence of record does not show that a rating in excess of 10 percent for the right hand disability would be warranted at any time during the period on appeal.  38 U.S.C.A. § 5110 (West 2014); see also Hart, 21 Vet. App. at 505.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that the claim for an evaluation in excess of 10 percent for residuals, fragment wound to the palm of the right hand, throughout the entirety of the appeal, must be denied. 

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the AOJ refer the claim for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for the evaluation of ankylosis or limitation of motion of a single or multiple digits of the hand, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's right hand disability.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Moreover, even if the schedular evaluation is not found to be adequate in this case, the Veteran has not shown any marked interference with employment or frequent periods of hospitalization due to his right hand disability.  To the contrary, he indicated that he is currently self-employed as a real estate agent and that he has not had any period of incapacitation.  Simply put, the Veteran's right hand disability does not demonstrate an exceptional or unusual disability picture that would warrant referral for extraschedular consideration in this case.

Further, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disabilities (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, in this case, the Veteran has stated that he is successfully maintaining full-time employment.  As he has not alleged at any time that he is unable to work due to his service-connected disabilities, the Board thus concludes that the evidence does not establish that the Veteran cannot work because of his service-connected disabilities.  Accordingly, the Board finds neither the record nor the Veteran has raised a claim for TDIU.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for residuals, fragment wound to the palm of the right hand, is denied. 




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


